Citation Nr: 1116794	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  08-26 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for right eye blindness subsequent to right eye surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to September 1982.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).  This case was remanded by the Board in September 2009 for additional development.


FINDING OF FACT

The medical evidence of record does not show that the Veteran's right eye blindness subsequent to right eye surgery was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA medical personnel, or that it was due to an event not reasonably foreseeable in furnishing the Veteran's medical treatment.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for right eye blindness subsequent to right eye surgery have not been met.  38 U.S.C.A. §§ 1151, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.358, 3.361, 17.32 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  A letter dated in November 2009 satisfied the duty to notify provisions, after which the claim was readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been obtained.  VA medical opinions sufficient for adjudication purposes were provided to the Veteran in connection with her claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.

In an April 2011 post-remand brief, the Veteran's representative stated that a remand of the claim on appeal was required because the Appeals Management Center (AMC) did not properly comply with the terms of the September 2009 Board remand.  Specifically, the September 2009 Board remand required that an attempt be made to obtain all VA records relating to the Veteran's informed consent prior to an April 1997 surgical operation, and that if the informed consent forms could not be obtained, the Veteran had to be given notice compliant with 38 C.F.R. § 3.159(e).  While on remand, the AMC sent proper requests for "all VA records relating to the Veteran's informed consent prior to the April 1997 surgical operations, to specifically include the forms the Veteran signed prior to the operation and any form detailing the risks and side-effects of the procedure" to three separate VA medical facilities at which the Veteran reported receiving treatment.  Two of these medical facilities reported that they did not have any records for the Veteran from the relevant time period, and the third medical facility submitted copies of the Veteran's medical records from January 1, 1997 to the present.  Accordingly, the evidence of record shows that the AMC properly made an attempt to obtain the Veteran's informed consent forms in accordance with the requirements of the September 2009 Board remand.

The evidence of record does not show the Veteran was given notice compliant with 38 C.F.R. § 3.159(e) with regard to the inability of VA to obtain copies of her informed consent documents.  However, in the most recent communication of record from the Veteran, a November 2009 letter, she stated that "VA furnished surgical treatment, without my informed consent.  Consent was not expressed neither orally nor written."  Accordingly, the evidence of record shows that the Veteran currently believes that she never signed an informed consent form, and thus that none exists.  As such, the Board finds that a further remand to provide this notice would serve no useful purpose, as the Veteran already believes that no such informed consent form exists, nor would she be able to provide a copy of a record that she claims does not exist.  In these circumstances, another remand would serve no useful purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  Thus, the Board is satisfied that there was substantial compliance with its September 2009 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of her claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that although Veterans Claims Assistance Act notice errors are presumed prejudicial, reversal is not required if VA can demonstrate that the error did not affect the essential fairness of the adjudication).

In general, when a claimant experiences additional disability as the result of hospital care, medical or surgical treatment, or examination furnished by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151.

The provisions of 38 U.S.C.A. § 1151 provide that when there is no willful misconduct by a Veteran, disability resulting from VA hospital care furnished the Veteran will be compensated in the same manner as if service-connected, if the disability was caused by (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care or (B) an event which is not reasonably foreseeable.  See also 38 C.F.R. §§ 3.358, 3.361.

The Veteran contends that benefits are warranted under the provisions of 38 U.S.C.A. § 1151, for additional disability which resulted from a surgical operation performed in April 1997.  Specifically, the Veteran claims that the surgery was negligently performed and resulted in right eye blindness.

The medical evidence of record shows that the Veteran sustained a head injury in November 1995 which resulted in damage to the Veteran's right eye.  In February 1997, the Veteran was seen by a VA outpatient ophthalmologist for assessment of her right eye and consideration of possible treatments.  Following further examination in March 1997, the diagnosis was right eye medial rectus entrapment.  The Veteran was scheduled for surgery in April 1997 for revision of the right eye medial rectus entrapment.

The Veteran's right eye operation was conducted on April 22, 1997, however the operative report was dictated in October 1997.  The physician commented on the disparate dates by stating that the report "is a redictation of an operative note which was dictated on the day of surgery but apparently was either not transcribed or was lost in the medical records system.  Therefore, the procedure note is being dictated for a second time."  The pre- and post-operative diagnoses were severely restricted extraocular movement of the right eye secondary to malplaced bone graft.  The report stated that "[b]ecause the bone graft itself impinged directly into the optic nerve, the risk of visual loss was significant and discussed with the [Veteran] prior to surgery.  She understood the risks but also the potential benefits of the procedure and directed us to proceed."

In a May 1997 VA medical report, the Veteran reported that she had no vision in her right eye.  After physical examination, the assessment was optical nerve head compression, blind in the right eye.  The medical evidence of record shows that the Veteran has had right eye blindness since the April 1997 VA surgical operation.

A December 2009 VA eye examination report commented on whether there was any deficiency by VA during the April 1997 VA surgical operation.  However, the opinion was given without access to the Veteran's medical records.  The examiner was subsequently provided with the Veteran's medical records, and a new VA eye opinion was given in February 2010 with significantly different findings based on a review of the Veteran's medical records.  The examining physician opined that

[i]t is much more likely than not that the loss of vision was due to the April 1997 surgery.  Specifically, the bone graft impinged upon the optic nerve and damaged the nerve, causing an optic neuropathy.

Of note, the October 19, 1997 dictation of the April 22, 1997 surgery states that she was informed that she could lose vision from the surgery.  However, she testified in the report from a prior hearing that she does not recall being informed of this risk before the surgery.  According to the report from that hearing, the informed consent form does not have her signature, so the VA does not have good evidence from before the surgery (or even around the time of the surgery) that she ever informed of this risk.  Given that there was a structure (bone graft with associated mesh or titanium) close to the optic nerve seen on the [computed tomography] scan preoperatively, there was a substantial risk of loss of vision and it was necessary to inform her of this risk preoperatively.  The medical record does not substantiate negligence in the way the surgery was conducted or the decision to do surgery.

While the evidence shows that the Veteran has a current diagnosis of right eye blindness subsequent to right eye surgery, there is no evidence that this disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA medical personnel.  The only medical evidence of record which discusses whether the Veteran's medical treatment was deficient in any manner are the December 2009 VA eye examination report and February 2010 VA medical opinion.  The Board finds that the December 2009 VA eye examination report does not provide a competent medical opinion, as the examiner did not have access to the Veteran's medical records at the time of the opinion and, on being given access to those medical records in February 2010, subsequently provided a far different medical opinion.  The February 2010 VA medical opinion is competent and reported that the surgical operation was performed properly and that right eye blindness was a "substantial risk" of the operation performed.  As such, while the outcome of the surgery was not expected, it was reasonably foreseeable for VA purposes.  There is no medical evidence of record that states that the April 1997 operation, or any other aspect of the Veteran's physical care, was deficient in any way.  While the Veteran has repeatedly stated that the April 1997 operation was conducted negligently, there is no medical evidence of record that provides an opinion that the Veteran's right eye blindness was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA medical personnel or that it was due to an event not reasonably foreseeable in furnishing the Veteran's medical treatment.  The Veteran simply claims that her right eye blindness is itself the error.  However, the occurrence of a known risk or complication, during an otherwise properly performed operation, does not qualify as carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA medical personnel.

The Veteran's statements alone are not sufficient to prove that she experiences right eye blindness as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA medical personnel or that it was due to an event not reasonably foreseeable in furnishing the Veteran's medical treatment.  Medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  As she is not a physician, the Veteran is not competent to make a determination that her right eye blindness was a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA medical personnel or that it was due to an event not reasonably foreseeable in furnishing the Veteran's medical treatment.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

However, the Veteran also claims that she was not given proper informed consent prior to her right eye surgery.  As the Veteran's operation required the use general anesthesia, VA requires that the Veteran's informed consent be documented with a signed consent form obtained from the Veteran prior to the procedure.  38 C.F.R. § 17.32(d)(1).  As discussed above, the medical evidence of record does not include a signed informed consent form.  However, the absence of this form from the record does not prove that it never existed, only that it cannot currently be found.  In this regard, the October 1997 dictation of the April 1997 surgical report specifically stated that the Veteran was informed, prior to the surgery, that there was significant risk of visual loss but that she understood the risks and requested that the operation proceed.  While the report was dictated several months after the examination, the report stated that it was dictated from the operative notes.  There is no evidence of record that the operative notes, or the October 1997 report dictated from them, is erroneous or otherwise flawed in any manner.  Accordingly, the October 1997 report provides competent evidence that the Veteran was provided with proper informed consent prior to the April 1997 operation.

The only evidence of record that the Veteran was not given proper informed consent prior to the April 1997 operation are the Veteran's own statements.  The Veteran's statements are competent evidence regarding whether she gave signed informed consent prior to the April 1997 operation.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting that a veteran and other persons can attest to factual matters of which they had first-hand knowledge, such as experiencing loud noises in service).  However, the Board finds that the Veteran's statements are not credible in this regard as they are inconsistent.  In August 2008, the Veteran did not deny ever receiving informed consent, but instead stated that, due to a mental illness, "I was unable to give authorization neither oral or written.  If it was noted about potential blindness as a surgical risk, I was unable to make said decision based on my inability to understand."  This statement is evidence that the Veteran did not know whether she had been given informed consent in April 1997, and was claiming an inability to give consent, an argument that is separate and distinct from the claim that she had never been provided with informed consent in the first place.  The Veteran repeated her claims that she had been unable to consent due to a mental disorder in the February 2009 hearing before the Board.  At the same time, she stated that she was unaware of being advised of possible complications.  However she also stated that she could not remember speaking with the physician who performed the operation, nor could she remember the physician's name, and she stated that "[b]ased on my mental illness, I have received a lot of trauma about the head and it affects my recall and my memory, so things are not always clear."  Then, in a November 2009 letter, the Veteran specifically claimed that "[c]onsent was not expressed neither orally nor written," without any mention of mental incapacity to consent, or an inability to remember the incident.

The medical evidence of record does not substantiate the Veteran's claims that she lacked the decision-making capacity to consent to the April 1997 operation.  In a January 1997 VA outpatient nutrition report, the Veteran's understanding of instructions was found to be "[a]dequate for goal achievement."  A VA physical examination report dated the same day stated that, on examination, the Veteran was competent.  A February 1997 VA outpatient diabetes assessment report stated that the Veteran "exhibit[ed] MEDIUM ability to grasp concepts and respond to questions."  A March 1997 VA outpatient medical report stated that the Veteran was seen for medical clearance to undergo surgery on her right eye.  After physical examination and an abdominal ultrasound, the Veteran was cleared for surgery.  A second March 1997 VA outpatient psychiatric report stated that the Veteran had no active hallucinations or delusions.  Accordingly, the contemporaneous medical evidence of record does not demonstrate that the Veteran lacked the decision-making capacity to consent to the April 1997 operation.

In summary, the Veteran has presented three separate assertions about what occurred prior to the April 1997 operation.  First, that she was not capable of giving informed consent; second, that she never gave consent of any kind, either written or oral; and third, that she does not remember whether she gave informed consent.  Given these contradictions, the remoteness in time of these statements to the actual events, and the Veteran's own reported memory problems, the Board does not find her statements to be credible evidence as to whether she signed an informed consent form prior to the April 1997 surgical operation.

In contrast, the October 1997 report provides competent evidence that the Veteran was provided with proper informed consent prior to the April 1997 operation.  While written several months after the operation, the report was based off of the physician's operative notes and is far more contemporaneous to the events than the Veteran's own statements over 10 years later.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the Veteran).  In addition, "there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties."  See Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United States v. Chemical Foundation, Inc. 272 U.S. 1, 14-15, 71 L. Ed. 131, 47 S. Ct. 1 (1926)).  Unless rebutted by clear evidence to the contrary, VA is entitled to the benefit of this presumption.  Id.  In this case, the presumption of regularity provides that, in the absence of clear evidence to the contrary, VA personnel are presumed to have given the Veteran proper informed consent prior to the April 1997 operation.  In this case, the most contemporary medical evidence of record specifically states that this informed consent was given, and the only evidence that it was not given has not been found to be credible.  Accordingly, the competent and credible evidence of record shows that the Veteran was given proper informed consent.  38 C.F.R. § 17.32(c).

As such, the preponderance of the evidence of record does not show that the Veteran experiences right eye blindness as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA medical personnel or that it was due to an event not reasonably foreseeable in furnishing the Veteran's medical treatment.  Accordingly, compensation benefits under the provisions of 38 U.S.C.A. § 1151 for right eye blindness subsequent to right eye surgery are not warranted.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as there is no medical evidence of record that the Veteran experiences right eye blindness as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA medical personnel, or that it is due to an event not reasonably foreseeable in furnishing the Veteran's medical treatment, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Compensation under 38 U.S.C.A. § 1151 for right eye blindness subsequent to right eye surgery is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


